Bell, Chief Judge.
In the first appearance of this case (Kyzer v. Director, Department of Public Safety, 126 Ga. App. 600 (191 SE2d 592)), the appeal was dismissed because the issue between the parties had become moot. Thereafter, the appellant filed in superior court a motion to set aside that part of the judgment which formed the basis of the prior appeal. The lower court, after hearing, dismissed the motion and it is this judgment that is appealed. Held:
Appellant’s motion is an attempt to relitigate a moot issue. Any ruling of this court is binding in all subsequent proceedings in that case in the lower court and in this court. CPA § 60 (b) (Code Ann. § 81A-160 (b)).

Judgment affirmed.


Been and Quillian, JJ., concur.